Name: Commission Regulation (EEC) No 3295/89 of 31 October 1989 fixing the additional levy and the reimbursement in the cereals sector for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 89 Official Journal of the European Communities No L 320/43 COMMISSION REGULATION (EEC) No 3295/89 of 31 October 1989 fixing the additional levy and the reimbursement in the cereals sector for the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, reimbursed ; whereas that result may be attained by applying a coefficient to the amounts allocated to the Member States by Commission Regulation (EEC) No 743/89 of 21 March 1989 laying down detailed rules for the application of a direct aid scheme for small producers of cereals Q ; Whereas, in the interest of the producers and taking the administrative requirements into account, the definitive additional co-responsibility levy should be applied from 1 November 1989 ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EEC) No 2860/89 (2), and in particular Articles 4 (5) and 4b (5) thereof, Having regard to Council Regulation (EEC) No 729/89 of 20 March 1989 laying down general rules for the special arrangements applicable to small producers as part of the co-responsibility arrangements in the cereals sector (3), and in particular Article 2 (4) thereof, HAS ADOPTED THIS REGULATION : Whereas the Commission has ascertained that cereal production in 1989/90 exceeds the maximum guaranteed quantity by 500 000 tonnes ; whereas, as a result of this finding, the additional co-responsibility levy should be fixed at 0,31 % of the intervention price applicable for common wheat ; Article 1 For the 1989/90 marketing year :  the additional co-responsibility levy provided for in Article 4b of Regulation (EEC) No 2727/75 is hereby fixed at ECU 0,54 per tonne,  the difference referred to in Article 3 ( 1 ) of Regulation (EEC) No 1432/88 is hereby fixed at ECU 4,68 per tonne. Whereas, pursuant to Commission Regulation (EEC) No 1432/88 of 26 May 1988 laying down detailed rules for applying the co-responsibility levy in the cereals sector (4), as last amended by Regulation (EEC) No 2712/89 (^, the difference between the provisional additional co-responsibility levy and the definitive additional co-responsibility levy is to be reimbursed to the producers ; Article 2 The amounts referred to in Article 1 (2) and the second indent of Article 4 of Regulation (EEC) No 743/89 shall be multiplied by the coefficient 0,551724.Whereas Commission Regulation (EEC) No 1487/89 of 30 May 1989 fixing the additional co-responsibility levy on cereals for the 1989/90 marketing year (6) fixes the additional co-responsibility levy provisionally ; whereas that Regulation should be repealed ; Article 3 Regulation (EEC) No 1487/89 is hereby repealed. Whereas, in accordance with Regulation (EEC) No 729/89, the overall aid for small producers is to be reduced by the amount of the co-responsibility levy Article 4 This Regulation shall ^nter into force on 1 November 1989. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 274, 23. 9 . 1989, p. 41 . O OJ No L 80, 23. 3 . 1989, p. 5. O OJ No L 131 , 27. 5. 1988, p. 37. 0 OJ No L 262, 8 . 9 . 1989, p. 22. (s) OJ No L 147, 31 . 5 . 1989, p. 23 . 0 OJ No L 80, 23 . 3. 1989, p. 38 . No L 320/44 Official Journal of the European Communities 1 . 11 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1989. For the Commission Ray MAC SHARRY Member of the Commission